DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Summary
In the response filed 09/21/2022, claims 1, 10, 19 and 20 are amended; claims 4, 8, 12 and 14 are cancelled; claims 15-18 are withdrawn; resulting in claims 1-3, 5-7, 9-11, 13 and 19-22 pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-3, 5-7, 9-11, 13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Conk (US 2002/0110652; previously cited) in view of DeMille (US 2015/0230525) and further in view of Cincotti et al. (US 2009/0154777; previously cited).
Regarding claims 1, 2, 5, 9, 10, 11, 19, 20, 21 and 22, Conk teaches a camouflage pattern that combines photographic images in a composite image that blends realistically into the landscape by using synthetic perspective, wherein the photographic images are selected to reflect the arrangement and density of landscape features in the intended environment, the camouflage pattern can be applied to a fabric substrate ([0014-0019, 0021-0022, 0051-0094, 0105]). The camouflage pattern is comprised of a plurality of background images of ground cover (base layer set) found in the intended environment and accent color; a plurality of midground images of mid-size elements found in the intended environment; and a plurality of foreground images of large elements (detail layer set) found in the intended environment (Figure 6, 7, 11; 0014-0024, 0051-70, 0078-0110]). The photographic images may include any combination of shrubs, bushes, grasses, rocks, herbs, trees, flowers, deadwood and the like to match the selected environment in which the camouflage will be used ([0054]).
Conk does not expressly teach a geometric pattern layer comprised of a continuous pattern of polygonal shapes is applied over the background images of ground cover (base layer set). DeMille teaches a hunting camouflage comprising a base layer of colors or patterns typical for the environment where the camouflage will be used, and further comprises an artificial pattern of a photoluminescent ink applied thereon, wherein the pattern can be comprised of straight lines, blocks (i.e. polygonal), squares (i.e. polygonal) or other shapes ([0009-0011, 0014-0021]. The artificial pattern of a photoluminescent ink allows for the wearer to be visible to the human eye in low light or zero light conditions but not to ungulates such as deer, moose or elk, which avoids the issue of the ungulates being startled and fleeing while at the same time maintaining high visibility for the hunter to other hunters, enhancing safety ([0009-0011, 0014-0021]). As both Conk and DeMille are directed to camouflage used in hunting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the camouflage pattern taught by Conk to include the artificial pattern of a photoluminescent ink in the form of blocks or squares in a continuous pattern including tessellation, in the midground to allow the wearer to be clearly visible to the human eye in low light or zero light conditions maintaining high visibility to other hunters in the area to enhance safety. 
Conk teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach that the plurality of background images of ground cover (base layer set) comprise a plurality of unfocused image layers and a plurality of semi-focused image layers. Cincotti et al. teaches a site-specific photographic camouflage arrangement including digital photographic images and distorting disruptive patterns places on the digital photographic images to create visual confusion to disguise the recognizable form of a camouflage object by breaking up the outline (Abstract, Figure, 1A, 1B, [0029-0054]). Cincotti et al. teaches that the photographic images can be manipulated such that the site-specific photographic camouflage contains unnaturally occurring image distortions to aid in inhibiting the ability to easily distinguish the proper depth of field perception of the resultant camouflage ([0038-0054]). The camouflage patterns have portions or areas of one or more photographic images that are site-specific for the intended operating environment in which the camouflage will be used, wherein the areas have different magnifications of different focal lengths (semi-focused) creating visual distortions within the patterns ([0038-0054]). Certain areas can be in focus at one focal length, while another specific area can have a different focal length, including improper focal lengths (unfocused) lending to a blurred distortion that appears out of visual focus ([0038-0054]). The different focal lengths and improper focal lengths create camouflage patterns having blurred distortions that create visual confusion for the observer and/or an electronic or optical device, resulting in difficulty focusing on the physical item and/or determining a correct distance between the device and the physical item which aids in camouflaging and protecting the physical item ([0038-0054]).
As both Conk and Cincotti et al. teach camouflage patterns utilizing images of a natural environment in which the camouflage pattern will be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the different focal lengths (semi-focus) and improper focal lengths (unfocused) for images as taught by the camouflage pattern of Cincotti et al. combined with the plurality of background images of ground cover (base layer set)  taught by Conk to result in a camouflage pattern with enhanced visual confusion for the observer and/or an electronic or optical device, resulting in difficulty focusing on the physical item and/or determining a correct distance between the device and the physical item which aids in camouflaging and protecting the physical item. 
Conk does not expressly teach that the foreground images of large elements (detail layer set) comprise multiple high definition image layers, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the foreground images of large elements (detail layer set) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Conk additionally teaches that a background color can be selected and is seen through the spaces between the photographic images of the background images of ground cover (at least one set of base layers), and an accent color can be selected to match the appearance of the intended environments background in shadow or may be smeared across the background color to mottle and shade naturally and randomly ([0023]). The accent color is selected to be a secondary color of the selected environment, and can be a rusty color to match the red soil of the southwestern United States or a light brown to match sandy soils of desert regions, or black with a light accent color to match marshy environments ([0062-0063]). Conk teaches that the camouflage can contain any number of colors selected to match the selected environment, and may also reflect a selected time of day ([0051]), and therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage to use the appropriate colors for the environment in which the camouflage will be used, including patterns with colors such as oranges and colors from gray to black for the background images of ground cover (base layer set) and foreground images of large elements (detail layer set) based upon the desired concealment in the environment in which the camouflage is used in, desired coloration of the camouflage, shading of the pattern, etc. 
With respect to the artificial pattern (geometric pattern), DeMille further teaches that the color of the photoluminescent inks or dyes used in the artificial pattern (geometric pattern) can be blaze orange or another version of orange or red (i.e. Pantone 152) that is typically visible in a spectrum above 670 nanometers which is visible to humans but not to ungulates ([0015-0017]).  
As Conk teaches that the camouflage pattern can be used in selected environments in which hunters need camouflage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize blaze orange or any other variation of orange as taught by DeMille to utilize a color for the artificial pattern (geometric pattern) that is visible to other hunters in the area but not to ungulates, thus enhancing the safety of the camouflage wearer. 
Regarding claim 3, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claim 1 above, and Conk further teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach that the background images of ground cover (at least one set of base layers) comprise at least one high definite image layer, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the background images of ground cover (at least one set of base layers) that include a high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Regarding claims 6 and 13, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claims 1 and 10 above, and while Conk teaches that the features of the intended landscape in which the camouflage will be used are photographed both far away and close up, with several photographs being taken to obtain all the desired landscape features in the desired levels of daylight, and the photographs can be manipulated using a computer graphics program to form the resultant camouflage ([0081-0108]). 
Conk does not expressly teach or that the foreground images of large elements (detail layer set) comprise at least three high definition image layers, however, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize images for the foreground images of large elements (detail layer set) that include at least three high definition image to further enhance the three-dimensional feel and realistic visuals of the composite image, thus making it appear more realistic. 
Regarding claim 7, Conk in view of DeMille and Cincotti et al. teaches all the limitations of claim 1 above, and Conk further teaches that the camouflage pattern can include imagery from a sagebrush environment (macro-environment) and also include images of small bushes and low ground cover (micro-environment) of the natural environment ([0021]). 

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-8, filed 09/21/2022, with respect to the rejections over Bernegger et al. (US 2011/0008591) in view of DeMille (US 2015/0230525) and further in view of Cincotti et al. (US 2009/0154777) have been fully considered and are persuasive.  The previous rejections of Claims 1-3, 5-11, 13, 14 and 19-22 under 35 U.S.C. 103 as being unpatentable over Bernegger et al. (US 2011/0008591) in view of DeMille (US 2015/0230525) and further in view of Cincotti et al. (US 2009/015477) have been withdrawn.

Applicant's arguments filed 09/21/2022 regarding the rejections under 35 U.S.C. 103 over Conk (US 2002/0110652) in view of DeMille (US 2015/0230525) and Cincotti et al. (US 2009/0154777) have been fully considered but they are not persuasive.
 On page 9 of the arguments, the Applicant states that Conk teaches the importance of selecting colors to match the environment through the reference (Conk: [0023,0062, 0063, 0084, 0103, 0107]) and would be important for use in military applications where the purpose is to hide the camouflaged subject form humans (pg. 9). The Applicant argues that the purpose of the camouflage taught by Conk is the opposite of the purpose of the camouflage system of DeMille which is to use highly visible luminescent colors that are visible to the human eye but not to ungulates (DeMille: abstract) (pg. 10)/ The Applicant concludes that the combination of Conk with DeMille would render the color-matched camouflage systems of Conk to be inoperable. This argument is not persuasive. 
As pointed out by the Applicant, Conk teaches a camouflage that can be used in military applications ([0052]), however, Conk also teaches that the camouflage can be used for hunters, bird watchers and other outdoor recreation enthusiasts ([0005, 0052, 0060]). The selected environments and colors associated with those environments for the camouflage taught by Conk can be any selected environment in which the users desire camouflage, such as those environments where a hunter needs camouflage ([0052, 0060]). DeMille teaches a hunting camouflage, comprising a base layer of a camouflage pattern and colors typical for the environment in which the camouflage will be used ([0009-0011, 0014-0021]). The camouflage pattern additionally comprises an artificial pattern (geometric pattern) in the form of straight lines, blocks, squares, or other shapes, of a photoluminescent ink allowing the wearer, in this case a hunter, to be visible to the human eye in low light or zero light conditions, but not visible to ungulates such as deer, moose or elk, which avoids the issue of the ungulates being startled and fleeing while at the same time maintaining high visibility for the hunter to other hunters, enhancing safety ([0009-0011, 0014-0021]).
Both Conk and DeMille teach camouflage used for concealing hunters in a selected environment, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern taught by Conk to include the artificial pattern of photoluminescent ink taught by DeMille to allow for the wearer of the camouflage to be visible to the human eye in low light or zero light conditions to maintain high visibility to other hunters in the area to enhance safety. The rejections over Conk in view of DeMille and Cincotti are maintained in the office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785